Citation Nr: 0027452	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, to 
include due to undiagnosed illness.

3.  Entitlement to service connection for dermatitis, to 
include due to undiagnosed illness.

4.  Entitlement to service connection for anemia, to include 
due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
November 1990 to June 1991, to include a tour of duty in the 
Southwest Asia theater of operations.  He had additional 
service with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

At a July 2000 hearing before the undersigned Judge, the 
veteran submitted additional evidence and waived review of 
the evidence by the RO.  38 C.F.R. § 20.1304 (1999).  
Additional evidence was submitted to the Board in August 
2000, accompanied by a signed waiver of the right to 
consideration of the new evidence by the RO.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
fibromyalgia, dermatitis and anemia are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.  

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
plausible.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
fibromyalgia, dermatitis and anemia are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A careful review of the service medical records reveals no 
findings or complaints pertaining to a psychiatric disorder, 
fibromyalgia, dermatitis or anemia.  The reports of physical 
examinations conducted in July 1981 and August 1985 included 
normal clinical evaluations of all systems and were silent 
for any significant defects or history.  

In September 1988, the veteran was noted to have 
pseudofolliculitis barbae and his physical profile was 
amended for 90 days to allow him to keep a beard. 

The report of a June 1989 periodic physical examination was 
silent for any defects or diagnoses.  Clinical evaluations of 
all systems, including the skin, was reported as normal.

In a Southwest Asia Demobilization/Redeployment Medical 
Evaluation report completed by the veteran in April 1991, the 
veteran's response to a question regarding diseases or 
injuries while in the Southwest Asia region, the response was 
"N/A."  He was noted to have served in Kuwait and Iraq, and 
to have been exposed to oil well fire smoke.  The veteran 
reported that he was not receiving any treatment at the 
present time.  He did report lymph node swelling, as well as 
swelling of the stomach and other body parts.  He denied 
having any rash, skin infection or sores.  The veteran denied 
nightmares, trouble sleeping or recurring thoughts about his 
Gulf War experiences.   

The report of an April 1991 physical examination conducted 
when the veteran was released from active duty noted the skin 
and psychiatric examinations were normal.   The only defect 
noted was right anterior knee pain.  The veteran was 
considered qualified for separation.  

In a subsequently submitted Southwest Asia 
Demobilization/Redeployment Medical Evaluation purportedly 
signed in May 1991, the appellant said that he had lymph node 
and body part swelling, as well as rashes, infections, and 
sores. 

Post-service medical records include the report of a February 
1994 Persian Gulf examination and follow up testing.  The 
veteran complained of insomnia and night sweats since his 
return from the Gulf.  He also reported that his appetite 
fluctuated, that he was occasionally depressed, and that 
muscles in his arms and legs ached.  He denied skin and 
gastrointestinal complaints.  Following physical examination, 
the veteran was referred for further testing.    

In March 1994, the veteran was evaluated for memory and 
depression.  He complained of memory loss, fatigue, rash and 
aching in his legs.  Sleep was described as disrupted by 
nightmares since his return from the Persian Gulf.  There was 
no complaint of anxiety or depression.  Following 
psychological testing, the impression was that the veteran 
was showing no significant deficits in his cognitive 
functioning and only slight depression.  Since he did 
complain of nightmares since his return from the Persian 
Gulf, it was felt that he might benefit from a psychiatric 
evaluation. 

The report of neurological testing conducted in June 1994 was 
considered normal.  A CT scan of the brain was negative.  

The veteran was afforded a VA general medical examination in 
October 1994 at which time he complained of recurrent 
dizziness and leg and arm cramps.  Following physical 
examination the diagnoses were subjective recurrent dizziness 
in face of normal neurological examination, and recurrent leg 
and arm cramps in face of normal musculoskeletal examination. 

The report of a VA orthopedic examination conducted in 
October 1994 included the examiner's comment that the veteran 
denied arthralgia and muscle problems, but he complained of 
low back pain which he related to a strain in 1983.  The 
appellant also described intermittent problems over the prior 
ten years.  The diagnosis was intermittent acute lumbar 
strain.

The report of a VA neurological examination conducted in 
October 1994 noted complaints of night sweats, memory loss, 
muscle and joint pain, dizziness and shortness of breath.  
The examiner noted that "[n]one of [the veteran's] 
complaints were really very specific."  The examiner noted a 
normal neurological examination.  

In December 1997, following complaints of an achy pain "all 
over" the veteran was diagnosed with arthralgia/myalgia of 
questionable etiology.  Additional VA treatment records 
associated with the claims folder include a December 1997 
chart extract detailing the veteran's first dermatology 
visit.  He complained of a rash which "comes and goes" and 
which had been "all over his body" since serving in the 
Persian Gulf.  Following physical examination the assessment 
was that of chronic dermatitis which is not present today; 
probable onychomycosis; and an epidermal inclusion cyst at 
the thigh.  Still, because of the possibility of a 
relationship to serving in the Persian Gulf and because the 
eruption was not present at the time of the examination, the 
examiner scheduled the veteran for a return visit to see if 
the eruption could be observed. 

A January 1998 chart extract detailing the veteran's follow-
up appointment noted no dermatitis on the arms.  There was 
continued evidence of mild pseudofolliculitis barbae in the 
beard area, and a slight relative hypopigmentation was noted 
at the left cheek area.  The assessment was elusive, chronic, 
recurrent dermatitis. 

During a March 1998 follow-up, it was noted that the veteran 
was being followed for a transient and recurrent eruption 
which reportedly started while serving in Southwest Asia.  
The examiner noted that it was never present when the veteran 
was examined and again was not present at this study.  The 
veteran reportedly presented to the examination with a record 
dated in May 1991 showing that he presented with complaints 
of a skin rash.  The examiner noted that there was no record 
of examination, diagnosis or other information.  The veteran 
further reported that he felt his skin complaints were 
related to contaminated water used for showering in Southwest 
Asia.  The assessment was that of history of dermatitis.  The 
examiner commented that because he could never seem to catch 
the rash when it is present, the veteran would be seen on an 
on call basis if possible.

The veteran was also seen in March 1998, for complaints of 
myalgia and arthralgia since serving in Saudi Arabia.  He 
reported a relapsing remitting course of pain in multiple 
joints.  Following physical examination, the assessment was 
that of myalgia/arthralgia of uncertain etiology.  

A primary care chart entry dated in March 1998 noted the 
veteran's complaints of myalgia, with no particular 
rheumatologic disease found.  The veteran was noted to have a 
mild anemia, with no proof that it was iron deficient anemia.  

Finally, in March 1998, the RO contacted the veteran and 
requested that he provide information to assist that office 
in developing his claim of entitlement to service connection 
for PTSD.  Thereafter, the veteran submitted a PTSD 
Questionnaire form and offered the response "Do not 
remember" to each question asked.  

In May 1998, the veteran submitted another PTSD Questionnaire 
describing several events which he considered stressful.  He 
also proffered photographs taken while he served in the 
Persian Gulf.

In June 1998, the veteran reported with complaints of a groin 
rash for several weeks.  The examiner noted his history of 
complaints of dermatitis since serving in Desert Storm and 
history of no related findings on examination.  The veteran 
was noted to currently have some hyperpigmentation in the 
deep groin folds with some mild desquamation.  The assessment 
was mild intertrigo.  

In July 1998, the appellant was seen at the rheumatology 
clinic with a history of arthralgia and myalgia during the 
seven years since serving in the Gulf.  The pain was 
described as unrelenting, and manifested by joint swelling 
and muscle aches.  Physical examination resulted in the 
clinical assessment of fibromyalgia with continued diffuse 
muscle pain.
 
The report of an October 1999 Persian Gulf Pilot Examination 
noted that the veteran described a number of complaints which 
he believed occurred as a result of his service in the 
Persian Gulf.  Those complaints included diffuse myalgia, 
dermatitis and PTSD/anxiety.  The examiner reviewed the 
veteran's medical and military history, noting pertinent 
details in each.  Physical examination of the musculoskeletal 
system revealed diffuse soft tissue tenderness up and down 
the spine.  The veteran complained upon range of motion of 
the shoulders, elbows, hips and knees.  There were no 
significant skin lesions noted.  The examiner noted that the 
veteran had multiple complaints and carried several diagnoses 
and additional testing was indicated for some of those 
symptoms.  Primary diagnoses included fibromyalgia, 
depression, PTSD and chronic dermatitis consistent with 
eczema.

In May 1999 and July 2000, the veteran appeared at hearings 
before the RO and the undersigned Judge respectively.  He 
testified that he began to receive treatment for 
fibromyalgia, anemia, and dermatitis while stationed in the 
Persian Gulf.  He further argued that he was stationed on the 
front line in the Gulf with the United States Army's First 
Infantry Division, that he was subjected to Scud missile 
attacks, and that he had been diagnosed with PTSD and 
depression.

In a July 2000 entry, a clinical psychologist who had been 
treating the appellant, offered the opinion that the veteran 
suffered from PTSD (non combat) from seeing some of the death 
and destruction in the Persian Gulf War.   


II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d) (1999).

The threshold question to be answered in the veteran's 
appeal, however, is whether he has presented evidence of 
well-grounded claims.  If not, his application for service 
connection must fail, and there is no further duty to assist 
him in the development of his claims.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that, under 38 U.S.C.A. § 5107(a), VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
a post-service continuity of symptomatology; and (c) medical, 
or in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Additionally, service-connected disability compensation may 
be paid to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that became manifest to 
a compensable degree through the year 2001.  38 U.S.C.A. § 
1117 (West 1991 & Supp. 2000), 38 C.F.R. § 3.317 (1999).  In 
order to establish a well-grounded claim pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; 
(3) which "became manifest either during active military  
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001"; and (4) 
that such symptomatology "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  Neumann v. West, No. 98-1410, slip op. 
at 13, ( U.S. Vet. App. July 21, 2000).  

In determining whether a claim is well-grounded, the 
credibility of the supporting evidence is presumed.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  When the issue involves a 
medical question of diagnosis or causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Statements and testimony from lay witnesses or the 
appellant in this regard are not sufficient to establish a 
plausible claim as they are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Service connection for fibromyalgia, dermatitis and anemia.  

The Board notes that service medical records are silent for 
any diagnoses of fibromyalgia, dermatitis or anemia.  When 
examined by VA physicians after separation from active duty 
the veteran's complaints of muscle aches in the arms and 
legs, and a skin rash were noted, and he was diagnosed as 
having fibromyalgia, dermatitis consistent with eczema and 
mild anemia.  Significantly, however, although VA physicians 
also noted the veteran's report that these symptoms began in 
service, no physicians included any opinion supporting the 
assertion that there was a nexus between these disorders and 
service.  Moreover, to the extent that any statement may seem 
to suggest a relationship, the Board would observe that 
historical information recorded by the physicians, unenhanced 
by any medical comment or analysis, cannot constitute 
"competent medical evidence" satisfying the requirements of 
a well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  

It is further well to note that in the report of the October 
1999 Persian Gulf examination, which included a detailed 
recitation of the veteran's history, including his service in 
the Persian Gulf, that study yielded several primary 
diagnoses.  No opinion, however, was offered as to the 
etiology of any of those conditions.  Absent competent 
medical evidence relating the claimed conditions to service, 
the veteran has not met his statutory burden of submitting 
well-grounded claims of entitlement to service connection for 
fibromyalgia, dermatitis and anemia on a direct basis.  
Caluza.

While the Board appreciates the appellant's sincerely held 
belief that his disorders are related to his Gulf War 
service, a careful review of the claims folder reveals no 
competent evidence supporting this assertion.  That is, no 
health care or other trained medical professional has offered 
an opinion linking any of these disorders to his military 
service.  Likewise no scientific evidence has been proffered 
in support this contention.  Rather, the only evidence 
supporting the assertion is the opinion offered by the 
appellant himself.  The appellant, however, as a lay person, 
is not competent to offer an opinion which requires 
specialized medical training.  Espiritu.  As such, his 
opinion is insufficient to ground these claims.  Accordingly, 
in the absence of competent evidence linking these disorders 
to service, these claims must be denied as not well grounded.

With respect to any entitlement under the regulations 
governing the Persian Gulf War syndrome legislation the Board 
notes that, as the veteran's symptoms have been associated 
with known diagnoses, it follows that service connection as 
an "undiagnosed illness" is precluded as a matter of law.  
38 C.F.R. § 3.317, Neumann.  Thus, well-grounded claims of 
entitlement to service connection for fibromyalgia, 
dermatitis and anemia due to undiagnosed illnesses have not 
been presented.  

The Board also considered the "benefit of the doubt" 
doctrine, however, as the claims of entitlement to service 
connection for fibromyalgia, dermatitis and anemia do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Finally, in reaching these decisions the Board considered the 
veteran's argument that he served in combat during the 
Persian Gulf War.  Without reaching a decision as to whether 
the appellant actually did serve in combat the Board observes 
that the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not for application prior to a veteran establishing that he 
has submitted well grounded claims.  Cf. Libertine v. Brown, 
9 Vet. App. 521 (1996).

Service connection for a psychiatric disorder, to include 
PTSD.  

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and VA physicians have diagnosed PTSD, 
related to military service.  Under these circumstances, the 
Board finds that the veteran's claim is plausible and thus 
well grounded.  


ORDER

Well-grounded claims having not been presented, entitlement 
to service connection for fibromyalgia, dermatitis and anemia 
is denied. 

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of entitlement to service connection for a psychiatric 
disorder, VA is obligated to assist him in the development of 
that claim.  38 U.S.C.A. § 5107(a). 

With regard to the claim of service connection for a 
psychiatric disorder, the Board points out that, while the 
veteran's lay testimony as to in-service stressors could 
suffice to well ground his claim, an award of service 
connection for PTSD requires more.  Title 38, Code of Federal 
Regulations, Section 3.304(f) (1999) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

The veteran contends that he has PTSD as a result of 
experiences during service in the Gulf War.  In testimony 
offered at personal hearings and in response to a PTSD 
questionnaire he has offered details of those events which he 
considered particularly stressful.  These incidents allegedly 
occurred during service, and include being frightened by SCUD 
missiles exploding nearby while he was in the Persian Gulf.  
To date, the RO has not, however, attempted to verify any of 
the alleged stressors reported by the veteran.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for a 
psychiatric disorder since service.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO, and the veteran must be informed if 
any records requested cannot be secured.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in each 
claimed incident, including their names, 
ranks, unit assignments, and any other 
identifying details.  

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214, and all pertinent 
service personnel documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be asked to 
attempt to verify the occurrence of the 
incidents and any indication of the 
veteran's involvement therein.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information concerning his 
claimed stressors. 

4.  Following the receipt of a response 
from the USASCRUR and the completion of 
any additional development suggested by 
that office, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined to have been 
established by the record.  If no 
stressor has been verified, the RO should 
so state.

5.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature of all current 
psychopathology.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review and 
all indicated testing should be 
conducted.  The RO should provide the 
examiner with the summary of any verified 
stressor and the examiner must be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  The 
examiner must identify the specific 
verified stressors that caused the PTSD 
and specify the evidence relied upon to 
determine the existence of the stressors.  
If any other psychiatric disorder is 
diagnosed, the examiner must offer an 
opinion whether it is at least as likely 
as not that the disorder is related to 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  Thereafter, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



